 

WIZARD WORLD LICENSE AGREEMENT

 

This Wizard World Amended and Restated License Agreement (this “Agreement”) is
entered into and effective as of 12:01 a.m. (Pacific time) on July 1, 2015 (the
“Amendment Effective Date”), by Wizard World, Inc., a Delaware corporation
(“WW”), and Con TV, LLC, a Delaware limited liability company (“JV”).

 

RECITALS

 

A. WW and Cinedigm Entertainment Corp. (“Cinedigm”) are joint owners of JV,
which has been formed to fund, design, create, launch, and operate a digital
network, worldwide in scope, which will distribute digital, on-demand
entertainment via the internet and other consumer digital distribution platforms
and media (e.g., gaming consoles, set-top boxes, handsets, and tablets)
(“Network”), and to develop an e-commerce retail solution and create original
content for the Network.

 

B. WW and JV entered into a Wizard World License Agreement on August 27, 2014
(the “Original Effective Date”), which the parties hereby wish to amend and
restate (the “Original Agreement”).

 

C. JV distributes digital, on-demand entertainment via the Network focusing on
the “Comic Con Sector”, as that term is defined in Section 6.6(a) of that
certain Amended and Restated Operating Agreement of Con TV, LLC of even date
herewith (“Operating Agreement”), and has developed an e-commerce retail
solution and created original Comic Con Sector content for the Network (the “JV
Business”.) The content developed and/or distributed via the Network may include
still images, film or video footage, audio product, and visual representations,
whether generated optically, electronically, digitally or by any other means
(“Content”).

 

D. WW is the owner of certain registered and unregistered trademarks and service
marks, pending applications or registrations issued in connection therewith,
common law rights in trademarks and service marks and corresponding rights in
any other country in the world, and the goodwill symbolized by all of the
foregoing, as listed on Exhibit A attached hereto and incorporated herein by
this reference (each individual mark, and the marks taken as a whole, referred
to as the “Trademarks”).

 

E. WW owns or controls Content that WW , in its sole discretion, delivered to JV
for use in the JV Business solely as described in this Agreement, which shall
include only the items listed on Exhibit A and any Reproductions of same (each
individual item, and the items taken as a whole, referred to as “WW Content”).
“Reproduction” and “Reproduce” means any form of duplication, copying or
publication of any or all of the WW Content, by whatever means, or the cropping,
distortion, or manipulation of the whole or any part of the WW Content.

 

F. WW owns or controls certain existing and future copyright rights, moral
rights, trade secrets, and other similar intellectual property rights in the
U.S. and anywhere else in the world, in materials, software, data, databases,
and other information (in any format whatsoever), which WW chooses, in its sole
discretion to deliver to JV for use in the JV Business solely as described in
this Agreement, which shall initially include only those described in Exhibit A
(collectively, “Additional Intellectual Property”).

 

 

 

 

G. WW desires to allow JV, upon the terms and subject to the conditions of this
Agreement, to continue to use the Trademarks, WW Content, and Additional
Intellectual Property (each individual item, and the items taken as a whole,
referred to as “WW Intellectual Property”) for use in the JV Business solely as
described in this Agreement.

 

H. JV desires to continue to use WW Intellectual Property for the purposes of
the JV Business, and desires in turn to continue to license to WW intellectual
property for which JV is the owner, registrant, or licensee (with respect to the
latter, each individual item, and the items taken as a whole, referred to as “JV
Intellectual Property”).

 

I. The parties have entered into that certain Amended and Restated Wizard World
Services Agreement of even date herewith, under which WW has agreed to provide
Services (as that term is defined therein) to JV (“Services Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

  1. Licenses

 

  a) WW Content.

 

  i. Ownership and License Grant. WW or its suppliers shall own or control all
right, title, and interest in and to WW Content. In consideration for the
license granted to WW by JV in Section 2d)iii, WW hereby grants to JV an
exclusive, worldwide, fully-paid, revocable (as set forth in Section 4 of this
Agreement) license (under the terms of this Agreement) to use, Reproduce, modify
(subject to Section 2d)i), distribute, disclose, publish, and display WW
Content, solely in conjunction with Permitted Uses, subject to (A) restrictions
on term, territory, modifications, or otherwise provided to JV in writing
(including via metadata incorporated into the WW Content) with respect to
individual items included in WW Content, and (B) fees required to be paid to
third party owners or profit participants relating to WW Content sublicensed by
WW to JV (“Third Party Content”). JV’s license rights herein are limited to the
following purposes (collectively, “Permitted Uses”):

 

  a. For use, publication, and distribution solely via the Network, whether
provided at no charge or on a subscription or other license fee basis;        
b. For creation and publication of advertising and promotional materials for the
JV Business;         c. Any other uses approved by WW in writing in its sole
discretion.

 

  ii. License Restrictions and Requirements. JV must retain the copyright
symbol, the name of WW or the original owner, and any other credit information,
if any, provided in, on, or with WW Content, each item of WW Content’s
identification number, and any other information as may be embedded in the
electronic file containing the original WW Content. JV shall not permit any
third party to copy WW Content, except that this Agreement includes the right of
JV to sublicense WW Content (including JV’s right to copy) solely to
subcontractors providing services to JV for the purposes of Permitted Uses.

 

2

 

 

  b) Trademark License. WW hereby grants to JV an exclusive (with respect to
third party licenses and WW’s own use), fully-paid, revocable (as set forth
below in this Section) license (under the terms of this Agreement) to the use
and copy Trademarks, solely in conjunction with Permitted Uses. This Agreement
includes the right to sublicense solely to subcontractors providing services to
JV for the purposes of Permitted Uses. All use by or for JV of Trademarks shall
be in accordance with WW policies from time-to-time communicated to JV, and
neither JV nor any of its sublicensees shall have any interest in any Trademarks
except as expressly provided in this Agreement; all such use shall inure to the
sole benefit of WW. If JV fails to abide by WW’s instructions relating to
Trademarks, WW shall give JV 30 day’s written notice of default, and if JV fails
to cure such default to WW’s satisfaction within that period, JV’s license under
this Section shall terminate immediately without any further notice from WW.
JV’s use of Trademarks shall cease immediately upon such termination of this
license. JV’s use of Trademarks shall cease immediately upon such termination of
this license, and JV shall cooperate with WW in contacting all then-current JV
sublicensees to address Trademark agreements as WW chooses.         c)
Additional Intellectual Property License. In consideration for the license
granted to WW by JV in Section 2d)iii, WW hereby grants to JV an exclusive (with
respect to third party licenses and WW’s own use), fully-paid, revocable (as set
forth in Section 4 of this Agreement) license (under the terms of this
Agreement) to use, copy, modify (subject to Section 2d)i), distribute, disclose,
publish, and display the Additional Intellectual Property, subject to JV’s
confidentiality obligations under Section 3, solely in conjunction with the
Permitted Uses. This Agreement includes the right to sublicense solely to
subcontractors providing services to JV for the purposes of Permitted Uses.    
    d) Exclusivity Exceptions. Notwithstanding anything to the contrary in this
Section 1, WW may use de minimus portions of items of WW Content for Comic Con
convention promotion purposes only, including publication of such portions on
social media sites, You Tube, and the internet, as long as WW does not use a
substantial portion of items of WW Content.         e) Limited Rights. No
ownership or copyright in any WW Intellectual Property shall pass to JV by the
issuance of the license contained in this Agreement. Except as expressly stated
in this Agreement, WW grants JV no right or license, express or implied, to WW
Intellectual Property. Any use of WW Intellectual Property in a manner not
expressly authorized by this Agreement or in breach of a term of this Agreement
constitutes copyright infringement, entitling WW to exercise all rights and
remedies available to it under copyright laws around the world.

 

3

 

 

  2. WW and JV Business.

 

  a) WW Content Obligations. WW provided 60 hours of WW Content to JV no later
than 180 days following the Original Effective Date, and has provided a minimum
of 30 new hours of WW Content to JV over the course of each calendar quarter
prior to the Amendment Effective Date. Following the Amendment Effective Date,
WW will not be obligated to provide any new WW Content to JV; provided, however,
that the foregoing shall not prevent JV’s access to WW’s shows or conventions
for the purpose of producing content. The WW Content listed in Exhibit A as of
the Original Effective Date, shall be the exclusive description of WW Content
under this Agreement. The specific items of WW Content licensed under this
Agreement shall be in the sole discretion of WW.         b) Network Exclusivity.
As long as WW owns an interest in JV, WW and its subsidiaries shall exclusively
use the Network for their digital linear or on-demand streaming requirements,
including on the internet or other consumer digital distribution platforms and
media (e.g., gaming consoles, set-top boxes, handsets, and tablets)
(collectively, “Streaming”), and will exclusively promote the Network as an
extension of their Comic Con Sector events, including as an add-on to any annual
pass/annual Comic Con Sector events membership, provided, however, that WW will
be permitted to use its own digital media properties (i.e., WW’s website,
Facebook, YouTube, Twitch, etc.) solely for the purpose of promoting WW’s shows
and conventions. WW and its subsidiaries will not use any other Streaming
technology or provider for any business related to the Comic Con Sector.        
c) Ad Inventory. In consideration for the licenses from WW to JV hereunder, JV
will provide to WW, at no charge, a reasonable amount of ad inventory on the
Network for WW’s cross-platform sponsors of WW’s live events, so long as such
sponsorship enhances Network awareness and subscription sign-ups, as determined
by the Board of JV on a case-by-case basis.         d) JV Intellectual Property
Rights and License.

 

  i. Modified WW Intellectual Property. WW agrees that all modifications created
by or for JV of WW Content and WW Additional Intellectual Property
(collectively, “Modified WW Intellectual Property”), shall be owned by JV, and
Modified WW Intellectual Property shall be considered JV Intellectual Property.
All modifications to WW Content must be pre-approved in writing by WW in its
sole discretion.         ii. WW Contact Database. WW has provided and shall
continue to provide remote electronic access to JV on a monthly basis, or more
often upon JV’s reasonable request, to WW’s database of email addresses and
other contact information for individuals and entities (“Entries”) collected by
or for WW in the Comic Con Sector (“WW Contact Database”). Upon request by JV in
connection with Permitted Uses, in accordance with the terms of the Services
Agreement, WW will use any and all requested Entries as part of an email or
other communications. JV shall continue to own all Entries in which it has or
had any ownership rights as of or prior to the Amendment Effective Date under
the terms of the Original Agreement.

 

4

 

 

  iii. JV Intellectual Property Ownership. JV or its suppliers shall own all
right, title, and interest in and to the JV Intellectual Property. In
consideration of the licenses granted to JV by WW in Section 1, and subject to
WW’s confidentiality obligations under Section 3, JV hereby grants to WW a
non-exclusive, worldwide, fully-paid, irrevocable license to use, copy, modify,
sublicense, distribute, disclose, publish, and display all JV Intellectual
Property, to the extent the JV Intellectual Property is conceived, created,
made, developed, licensed, or acquired by JV prior to the last date that WW owns
10% or more of the ownership interests in JV (provided that dilution to WW’s
equity ownership solely as a result of employee equity plans shall be
disregarded in the calculation of WW’s equity ownership in JV) (“Ownership Exit
Date”). Notwithstanding the foregoing, WW shall not sublicense or distribute any
Content included in the JV Intellectual Property. WW shall not use JV
Intellectual Property in conjunction with any digital and/or on-demand channels
or electronic publications on the internet or other consumer digital
distribution platforms and media (e.g., gaming consoles, set-top boxes,
handsets, and tablets) targeted toward the Comic Con Sector, without the prior
written approval of JV. No ownership or copyright in any JV Intellectual
Property shall pass to WW by the issuance of the license contained in this
Section. Except as expressly stated in this Section, JV grants WW no right or
license, express or implied, to JV Intellectual Property. Any use of JV
Intellectual Property in a manner not expressly authorized by this Agreement or
in breach of a term of this Agreement constitutes copyright infringement,
entitling JV to exercise all rights and remedies available to it under copyright
laws around the world.         iv. Collaboration. If JV funds or participates in
developing Content, materials, software, data, databases, ideas, inventions,
processes, methods, or information (in any format whatsoever) for use by WW
(“Collaborative Intellectual Property”), WW shall own all right, title, and
interest in and to the Collaborative Intellectual Property, and hereby grants to
JV a perpetual, irrevocable, royalty free, non-exclusive license to use the
Collaborative Intellectual Property in the JV Business. WW’s use of the
Collaborative Intellectual Property shall be subject to the restrictions on WW’s
competition with JV set forth in the Operating Agreement, during the period in
which WW owns any ownership interest in JV, and for any post-ownership
non-competition period set forth in the Operating Agreement or other written
agreement addressing the sale by WW of its entire ownership interest in JV.

 

5

 

 

3. Confidentiality. Either party may have and may continue, at its discretion,
to divulge certain confidential information and proprietary trade secrets to the
other, which are only shared by the disclosing party with third parties on a
confidential basis. Each party shall preserve in strict confidence any
confidential or proprietary information obtained from the other concerning the
business or affairs of the other and affiliated entities, including but not
limited to price lists, marketing strategies, customer lists, mailing lists,
employee lists, software, databases, data, art work, designs, brochures, and
procedures, whether furnished before or after the date of this Agreement,
whether tangible or intangible and in whatever form or medium provided
(“Confidential Information”). The parties shall refrain from disclosing, during
the term of this Agreement and at any time thereafter, any such Confidential
Information to any person or persons, natural or corporate, except its
employees, subcontractors, and sublicensees with a need-to-know, and shall
protect the disclosing party’s Confidential Information in the same manner as
the receiving party protects its own Confidential Information and in any case in
a reasonable manner. The receiving party shall not disclose the disclosing
party’s Confidential Information to any subcontractors or sublicensees until
such third parties have executed confidentiality agreements protecting the
disclosing party’s Confidential Information in a substantially similar manner to
the terms of this Section. Each party shall cease using and destroy the other
party’s Confidential Information upon termination or expiration of this
Agreement and, upon request, certify in writing to the other party that such
actions have been taken. For purposes of this Agreement, Confidential
Information shall not include, and these obligations shall not apply to,
information that: (a) is now or subsequently becomes generally available to the
public through no fault of recipient; (b) recipient can demonstrate was
rightfully in its possession prior to disclosure to recipient by disclosing
party; (c) is independently developed by recipient prior to the date of this
Agreement without the use of any Confidential Information provided by disclosing
party; or (d) recipient rightfully obtains from a third party who, to the
knowledge of recipient, has the right, without obligation to disclosing party,
to transfer or disclose such information.

 

  4. Termination, Revocation, and Buy Out.

 

  a) WW Content License Revocation. Notwithstanding JV’s license in Section 1a),
specific items of Third Party Content are only licensed to JV for the maximum
period of time that WW has the rights necessary to license such Third Party
Content for the purposes described in this Agreement. All JV license rights to
an item of Third Party Content to which WW no longer has the rights shall be
automatically revoked upon written notice from WW, and JV shall cease all use of
such Third Party Content. Notwithstanding anything to the contrary herein, if JV
fails to comply with the license restrictions herein within 30 days following
receipt of written notice of breach, WW shall have the right upon written notice
to revoke the specific license(s) to WW Content to which such breach relates.  
      b) JV Ownership – License Termination. If WW sells to a third party or
Cinedigm or JV all, but not less than all, of WW’s ownership interests in JV,
JV’s license rights under Section 1 shall terminate on the date that is three
(3) months following the closing date of such sale or put, unless WW and JV, in
their mutual sole discretion, enter into a new written license agreement for
continuing use of all or some of the WW Intellectual Property that includes
agreed royalties and other terms and conditions; provided, however, that JV’s
license to any WW Content incorporated into Modified WW Intellectual Property
shall be irrevocable and royalty-free, as long as such WW Content is only used
as agreed by WW pursuant to Section 2 b)i to be incorporated into the Modified
WW Intellectual Property.

 

6

 

 

  c) Termination of Agreement Due to Breach; Remedies. This Agreement may be
terminated without further notice by the non-breaching party: (i) within 30 days
following the date of written notice if a party fails to cure its non-compliance
with any provision of this Agreement as described in such written notice by the
non-breaching party, or (ii) following 30 days’ written notice from JV in the
event WW fails to provide the WW Content required under Section 2a). In the
event of a termination pursuant to this Section 4c), the non-breaching party
shall, notwithstanding the termination, retain its rights and remedies in
respect of such breach, at law and at equity, including the right to specific
performance or money damages.         d) The following provisions shall survive
termination of this Agreement: Sections 1e), 2 b), 2d), 3, 4b), 4 c), 4d), 5-7,
and 9-11.

 

5. No Warranties. WW INTELLECTUAL PROPERTY AND JV INTELLECTUAL PROPERTY,
RESPECTIVELY, ARE PROVIDED “AS IS” WITHOUT ANY WARRANTIES WHATSOEVER, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, TITLE, OR NON-INFRINGEMENT. JV should examine all WW
Intellectual Property for possible defects (whether digital or otherwise) before
using or sending any WW Intellectual Property for Reproduction. Except as
described in Section 6, WW shall not be liable for any loss or damage suffered
by JV or any third party, whether directly or indirectly, arising from any
alleged or actual defect in any WW Intellectual Property or in any way from its
Reproduction.

 

  6. Indemnities.

 

  a) Indemnification Obligations. Each party (“Indemnifying Party”) shall
indemnify, defend, and hold the other party, its members, shareholders,
employees, subcontractors, and sublicensees (“Indemnified Party”) free and
harmless from any and all third party claims, damages, fines, or lawsuits
(including, without limitation, reasonable attorney’s fees) (collectively,
“Claims”) to the extent arising from: (i) any failure by the Indemnifying Party
to comply with applicable laws, regulations, procedures, government policies and
requirements, including without limitation those related to data privacy and
security, or (ii) infringement of any patent, copyright, trade secret, moral,
trademark, or other similar intellectual property rights of such third party by
the WW Intellectual Property where WW is the Indemnifying Party, by the JV
Intellectual Property where JV is the Indemnifying Party, or by the portion of
Collaborative Intellectual Property developed or provided by an Indemnifying
Party (“Indemnifying Party IP”). Notwithstanding anything to the contrary above,
an Indemnifying Party shall have no obligations under this Section 6a) to the
extent a Claim arises from the Indemnified Parties’ infringement of any third
party patent, copyright, trade secret, moral, trademark, or other similar
intellectual property rights.

 

7

 

 

  b) Intellectual Property Infringement. If Indemnifying Party IP becomes the
subject of a Claim of infringement described in Section 6a)(ii), or in
Indemnifying Party’s opinion is likely to become the subject of such a Claim,
then Indemnifying Party, may, at its option and in addition to its obligations
described in Section 6a)(i) modify Indemnifying Party IP to cure the
intellectual property rights violation, provided such modification does not
materially adversely affect the use of Indemnifying Party IP as described in
this Agreement; (ii) procure for Indemnified Party the right to continue using
Indemnifying Party IP pursuant to this Agreement; or (iii) provide an equivalent
alternative to Indemnifying Party IP as mutually agreed in writing by the
parties. All costs associated with implementing any of the above alternatives
shall be borne by Indemnifying Party.         c) Indemnification Procedures.
Indemnified Party shall promptly notify Indemnifying Party of any Claim in
writing and promptly deliver to Indemnifying Party any papers served upon it in
any proceeding covered by this indemnity, and Indemnifying Party will defend the
same at its expense. Indemnified Party shall, however, have the right to
participate in the defense of such claim at its own expense. Neither party shall
settle any Claim in any manner that imposes obligations on the other party
without the other party’s prior written consent, which consent shall not be
unreasonably withheld.

 

7. Limitation of Liability. EXCEPT FOR A PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT for third party claims that include such damages, (I) IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL,
OR PUNITIVE DAMAGES, INCURRED BY THE OTHER PARTY AND RELATED TO THIS AGREEMENT,
AND (II) WITH RESPECT TO ONE PARTY’S DAMAGES RESULTING FROM THE OTHER PARTY’S
ACTIONS FOR WHICH THE OTHER PARTY HAS MADE A CLAIM AND BEEN PAID UNDER ITS
INSURANCE SET FORTH IN SECTION 8, PAYMENT TO THE DAMAGED PARTY OF ALL AMOUNTS
AWARDED TO THE OTHER PARTY UNDER SUCH INSURANCE SHALL BE THE DAMAGED PARTY’S
SOLE REMEDY RELATING TO SUCH CLAIMS. EXCEPT TO THE EXTENT LIMITED BY THE
FOREGOING, EACH PARTY SHALL BE ENTITLED TO ALL OF ITS DIRECT DAMAGES UNDER THIS
AGREEMENT.

 

8. Insurance. Each of the parties shall, at its own cost and expense, procure,
keep and maintain throughout the term of this Agreement, insurance coverage in
the minimum amounts of: $2,000,000 per occurrence and $2,000,000 annual
aggregate for commercial general liability; $5,000,000 per occurrence and
$5,000,000 annual aggregate for professional liability; and applicable state
statutory limits for workers compensation. Such policies shall cover the parties
and their officers, employees and agents, for all acts, errors, omissions, and
indemnities while performing under this Agreement, and shall include the other
party as an additional insured under such policies. Each party shall provide
copies of any and all insurance policies within 10 days of the other party’s
written request for such policies.

 

9. Governing Law; Dispute Resolution. Except to the extent that federal law may
preempt state law with respect to the matters covered hereby, this Agreement
shall be governed by and construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of laws thereof.
The parties agree to comply with the dispute resolution procedures in Section
11.16 of the Operating Agreement, and Section 11.16 is incorporated herein by
reference. TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE PARTIES HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS EACH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING, COUNTERCLAIM OR DEFENSE
BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN ANY WAY CONNECTED TO
THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO RELATING TO THIS AGREEMENT.

 

8

 

 

10. Notices. Notices and other communications by either party under this
Agreement shall be deemed given 3 days after the date of deposit with a
reputable courier or the U.S. Post Office, postage prepaid, addressed as
follows:

 

  If to Cinedigm:   Cinedigm Entertainment Corp.   1901 Ave. of the Stars, 12th
Floor   Los Angeles, California 90067   Attn: Gary Loffredo, General Counsel    
  With a copy to: Christopher R. O’Brien, Polsinelli LLP   2049 Century Park
East, Suite 2300   Los Angeles, California 90067       If to JV:   Con TV, LLC  
1901 Ave. of the Stars, 12th Floor   Los Angeles, California 90067   Attn: Gary
Loffredo, General Counsel       If to WW:   Wizard World, Inc.   1350 Avenue of
the Americas, 2nd Floor   New York, NY10019   Attn: John Macaluso, CEO      
With a copy to: Dan Black, Greenberg Traurig, LLP   1840 Century Park East,
Suite 1900   Los Angeles, CA 90067

 

11. Miscellaneous. This Agreement, together with Exhibit A, embodies the entire
agreement and understanding of the parties with respect to the subject matter
contained herein and supersedes all prior agreements and understandings relating
to the subject matter herein, including without limitation the Original
Agreement. It may not be modified or any right waived in any way without the
written consent of both parties. If any portion or provision shall be held by
any court of competent jurisdiction to be illegal or void, the remaining
portions and provisions shall remain in full force and effect. JV shall not have
the right to assign this Agreement in whole or in part without WW’s prior
written consent.

 

[signature page follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have caused the execution of this Agreement with
the intent to be legally bound as of the Amendment Effective Date.

 

WIZARD WORLD, INC. (“WW”)   CON TV, LLC (“JV”)                     Signature:  
  Signature:   Name (Print):     Name (Print):   Title:     Title:   Date:    
Date:  

 

10

 

 

Exhibit A

 

Trademarks

 

Registered Trademarks:

 

Trademark   U.S. PTO ID Number WIZARD WORLD   Registration No. 4034997 WHERE POP
FI COMES TO LIFE   Serial No. 85332437 POP FI   Serial No. 85332397 WIZARD WORLD
GIRLS   Serial No. 85308846; Registration No. 4220251

 

All trademark applications and domain names related solely to the JV Business
and not otherwise contributed to JV under the Operating Agreement.

 

WW Content (separate list to be provided by WW in writing)

 

Additional Intellectual Property

 

Software, databases, data, podcasts, the look and feel and text on websites,
social media sites, and You Tube sites, photographs, art work, designs,
brochures, procedures, and graphics and art work as may be delivered by WW to JV
under the terms of the Agreement, including all copyright, trade secret, moral
and other similar rights therein.

 

11

 

 

